Exhibit 10.1
 
AMENDMENT NO. 3
TO CONVERTIBLE PROMISSORY NOTE


This Amendment No. 3 to Convertible Promissory Note (the “Amendment”) is entered
into as of December 8, 2014 by and between ImageWare Systems, Inc., a Delaware
corporation (the “Company”), and Neal I. Goldman, or his registered assigns
(“Holder”). Unless otherwise specified herein, all capitalized terms set forth
in this Amendment shall have the meanings ascribed to them in the Note.


RECITALS


WHEREAS, On March 27, 2013, the Company issued to Holder a Convertible
Promissory Note (the “Note”) in the principal amount of $2.5 million, which Note
is currently set to mature on March 27, 2015. A copy of the Note is attached
hereto as Exhibit A, which Note was amended pursuant to Amendment No. 1 to
Convertible Promissory Note, dated March 12, 2014 (“Amendment No. 1”), and
Amendment No. 2 to Convertible Promissory Note dated April 23, 2014 (“Amendment
No. 2”);


WHEREAS, following the execution of Amendment No. 1 and Amendment No. 2, the
principal amount of the Note was increased to $3.0 million, and, in the event
the Company consummates a Qualified Financing resulting in gross proceeds of at
least $3.5 million, the Outstanding Balance of the Note will become due and
payable upon demand by the Holder;


WHEREAS, at any time prior to March 27, 2015, up to $2.5 million of the
Outstanding Balance is convertible into that number of shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”), equal to the
Outstanding Balance, divided by $0.95 with any remaining Outstanding Balance
convertible into shares of Common Stock at $2.25 per share; and


WHEREAS, Holder and the Company now desire to amend the Note, as amended in
Amendment No. 1 and Amendment No. 2, to: (i) increase the principal amount of
the Note to $5.0 million; (ii) update the definition of Qualified Financing to a
debt and/or equity financing resulting in gross proceeds to the Company of at
least $5.0 million; (iii) in the event the Holder converts the first $2.5
million of the Outstanding Balance at $0.95 per share, permit the Holder to
convert the next $500,000 of the Outstanding Balance at $2.25 per share and any
remaining Outstanding Balance thereafter into shares of Common Stock for $2.30
per share; and (iv) to extend the Maturity Date (as such term is defined in the
Note) to March 27, 2017.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned parties agree as follows:


    1.           The principal sum of the Note is hereby increased to Five
Million Dollars ($5,000,000).  Any reference to a principal amount of
$3,500,000, including but not limited to Sections 2(a) and 4(d), is hereby
replaced with the principal amount of $5,000,000.
 
    2.    Section 2(c) of the Note is hereby amended and replaced in its
entirety with the following.





(c)  This Line of Credit shall terminate, and no further advances shall be made,
upon the earlier to occur of the Maturity Date or such date that the Company
consummates a debt and/or equity financing resulting in net proceeds to the
Company of at least $5.0 million (“Qualified Financing”).  In the event of
consummation of a Qualified Financing, the Outstanding Balance under the terms
of this Note shall be due and payable on demand.
 
    3.    Section 6 of the Note is hereby amended and replaced in its entirety
with the following.




 
 

--------------------------------------------------------------------------------

 


    6.           Conversion.  At any time prior to the Maturity Date, the Holder
shall have the right and option to convert the Outstanding Balance into that
number of fully paid and non-assessable shares of the Company’s Common Stock
equal to the quotient obtained by dividing the Outstanding Balance by the
conversion prices set forth below (each a “Conversion Price”)


Outstanding Balance
 
Conversion Price
Up to $2,500,000
 
$0.95
The following $500,000
 
$2.25
Any remaining Outstanding Balance
 
$2.30



   
    4.   The Maturity Date, as such term is defined in the Note, as amended,
shall be March 27, 2017.





    5.    The provisions of the Note, as amended in Amendment No. 1 and
Amendment No. 2, and modified in this Amendment, shall remain in full force and
effect in accordance with their terms and are hereby ratified and confirmed.  In
the event of any conflict between the terms and conditions of this Amendment and
the terms and conditions set forth in the Note, as amended by Amendment No. 1
and Amendment No. 2, the terms and conditions set forth herein shall
control.  This Amendment shall be governed by the laws of the State of
California without regard to the conflict of laws provisions thereof.  

 
 

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, each of the undersigned has caused this Amendment
to be duly executed by its officers, thereunto duly authorized as of the date
first above written.
 

         
THE COMPANY:
     
ImageWare Systems, INC.,
           
By:
 
/s/ Wayne Wetherell
 
Name:
 
Wayne Wetherell
 
Title:
 
CFO
     
HOLDER:
               
By:
 
/s/ Neal I. Goldman
 
Name:
 
Neal I. Goldman

 